DETAILED ACTION
Response to Amendment
Acknowledgements
	On line 14 of claim 19, “” is underlined and struck through.  The examiner’s position is that the underline is a typographical error and the limitation is clearly being deleted from the claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105. NOTE: Reference numeral 105 has been deleted from the specification with the amendment filed on 3/8/2021.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the 106a, 106b. NOTE: The drawings filed on 2/18/2020 were not accepted.  Applicant must file drawings with 106a, 106b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-5, 8, 15, 19-20, and 22 are objected to because of the following informalities:
On lines 7-8 of claim 1, “the resilient arm” should read “the at least one resilient arm” to provide consistent antecedent basis.
On line 2 of claim 3, “the traversal plane” should read “a traversal plane” to provide a primary antecedent reference.
On line 2 of claim 4, “the traversal plane” should read “a traversal plane” to provide a primary antecedent reference.
On line 2 of claim 5, “medial distance” should read “a medial distance” to correct a minor grammatical error.
Claim 7 includes the same limitations as claim 6.
On line 4 of claim 8, “the at least one arm” should read “the at least one resilient arm” to provide consistent antecedent basis.
On line 4 of claim 15, “the first arm” should read “the first resilient arm” to provide consistent antecedent basis.
On line 5 of claim 15, “the second arm” (both recitations) should read “the second resilient arm” to provide consistent antecedent basis.
On line 5 of claim 15, “the first arm” should read “the first resilient arm” to provide consistent antecedent basis.
On line 6 of claim 19, “said arms” should read “said first and second resilient arms” to provide consistent antecedent basis.
On line 9 of claim 19, “the first arm” should read “the first resilient arm” to provide consistent antecedent basis.
On lines 9-10 of claim 19, “the second arm” should read “the second resilient arm” to provide consistent antecedent basis.
On line 2 of claim 20, “said” should read “each” to provide consistent antecedent reference.
On line 2 of claim 22, “the first arm” should read “the first resilient arm” to provide consistent antecedent basis.
On line 2 of claim 22, “the second arm” should read “the second resilient arm” to provide consistent antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, “a conic shaped portion” on line 3 is deemed to be new matter because the limitation does not appear to be supported in the original disclosure.  There is no literal support in the specification and/or original claims.  The drawings showed a sloped wall for the base but to describe the base as “conic” does not appear to be accurate.  The examiner is interpreting “conic shaped portion” as a shape that includes a more pointed tip which the disclosed base clearly fails to show.  The examiner notes that the limitation can be deleted because the other limitations (first and second wall with the intersecting sloped wall) are sufficient to help distinguish over the cited art.
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.

1.	(Currently Amended) A needle tip shielding device, comprising:
a base plate with a hole extending therethrough from a proximal side of the base plate to a distal side of the base plate, the base plate 
at least one resilient arm extending at an attachment point at said base plate, the at least one resilient arm is offset inward from the outer diameter of the base plate, 
wherein said at least one resilient arm has a resting state wherein a distal hook of the at least one resilient arm will coincide with a straight imaginary line extending longitudinally through said hole in an axial direction of said base plate,
wherein said at least one resilient arm comprises an outer surface and a knob extending laterally from a distal end of the at least one resilient arm, and
wherein said knob includes an outer curvature and lateral end surfaces.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In regard to claim 15, “a distal hook” on line 6 (the second recitation on that line) renders the claim indefinite because it is unclear if the applicant is reciting a new distal hook or referring to either of the previously recited distal hooks.  
In further regard to claim 15, there is no antecedent basis for “the at least one resilient arm” on line 10.  It is unclear if the applicant is referring to the previously recited first and second resilient arms or a different arm.
In regard to claim 17, it is unclear if the recited knob on line 3 is the same knob as previously recited.  The examiner suggests referring to “the knob of the first resilient arm” and the knob of the second resilient arm”.
In regard to claim 21, there is no antecedent basis for “the first and second knobs”.  The examiner suggests referring to “the knob of the first resilient arm” and “the knob of the second resilient arm”.  
The dependent claims are rejected by virtue of their dependency on the independent claim.
	The examiner provides below a possible suggestion to cure the issues above:
15. (Currently Amended) A needle tip shielding device, comprising:
a base plate with a hole extending therethrough from a proximal side of the base plate to a distal side of the base plate; and 
a first and second resilient arm extending from said base plate, the first resilient arm is longer than the second resilient arm, the first resilient arm has a distal hook extending inwardly, the second resilient arm has a distal hook extending inwardly, both , in the resting state of the first resilient arm, the distal hook of the first resilient arm coincides with a straight imaginary line extending longitudinally through said hole extending in an axial direction of said base plate, 
wherein the first resilient armfirst resilient arm, and said knob having an outer curvature and lateral end surfaces, the outer curvature being in a transversal plane around an axis parallel to a central axis of the needle tip shielding device.
Allowable Subject Matter
Claims 1-12 and 15-18 will be considered allowable upon resolution of the 112 rejections and claim objections.
Claims 19-22 allowed pending the resolution of the claim objections.
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Poly ‘856 fails to disclose a needle tip shielding device comprising, inter alia, “a base plate with a hole extending therethrough from a proximal side of the base plate to a distal side of the base plate, the base plate having a first wall, a second wall parallel to the first wall, and a sloped wall intersecting the first and second walls, the sloped wall is operable to engage a bore of a catheter hub, the base plate further having an outer diameter that is configured to be received within a bore of a catheter hub” and “at least one resilient arm extending at an attachment point at said base plate, the resilient arm is offset inward from the outer diameter of the base plate”.  These limitations are understood to be allowable only in combination with the other 
 In regard to claim 15, Poly ‘856 fails to disclose a needle tip shielding device comprising, inter alia,”a first and second resilient arm extending from said base plate, the first resilient arm is longer than the second resilient arm, the first resilient arm has a distal hook extending inwardly, the second resilient arm has a distal hook extending inwardly, both arms having a resting state wherein, in the resting state of the first resilient arm, the distal hook of the first resilient arm coincides with a straight imaginary line extending longitudinally through said hole extending in an axial direction of said base plate”.  This limitation is understood to be allowable only in combination with the other limitations of claim 15.  It is clear that only the first arm (36) includes an inwardly distal hook.  Poly teaches that the second arm (38) is configured for a slighter deflection than the first arm (see par. [36]-[40]) and therefore any modification of Poly to include an inward distal hook on the second arm (more deflectability would be required to allow the needle to clear the second inward hook) would interfere with the operability of Poly in that the retaining protrusion (66) would be more easily disengaged.   
In regard to claim 19, Poly ‘856 fails to disclose a needle tip shielding device comprising, inter alia, “a hub operable to receive said arms, said hub having an interior cavity with a first groove and a second groove that is spaced apart axially from said first groove” and “wherein each resilient arm includes distal hook and a knob, the knob of the first resilient arm is operable to be received within the first groove, the knob of the second resilient arm is operable to be received with the second groove”.  These limitations are understood to be allowable only in combination with the other limitations of claim 19.  Poly discloses .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783